These two actions represent the third stage of protracted litiga-commenced 1951 wherein judgment was. against present plaintiff in tort for wrongful death, which was followed by an action of contract on the judgment resulting in a second judgment against the present plaintiff, who now brings an action against his original adversary for abuse of process and an action against his adversary’s counsel in three counts respectively for abuse of process, deceit, and “damage.” The plaintiff appeals from orders sustaining the defendants’ demurrers and denying the plaintiff’s motions for jury trial on the demurrers. The declarations as a whole, and each of the counts, are vague, argumentative, verbose, and otherwise fail to meet the requirements of G. L. e. 231, § 7, Second. The orders sustaining the demurrers are affirmed. The appeals from the orders denying the motions are not properly before us and are dismissed. Judgments are to be entered for the defendants under G. L. e. 231, § 125.